 In the Matter Of MISSOURI INSURANCE COMPANYandUNITED OFFICE& PROFESSIONAL WORKERS OF AMERICA, MIDWEST REGION, CIOCase No. 14-R-123,0.-Decided October 26, 1945Mr. Carl E. Enggas,of Kansas City, Mo., for the Company.Mr. Laney T. Fwnderburk,of St. Louis, Mo., for the Union.Mr. Glenn L: Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Office & Professional Workersof America, Midwest Region, CIO, herein called the Union, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Missouri Insurance Company, St. Louis,Missouri, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHelen F. Humphrey, Trial Examiner. The hearing was held at St.Louis, Missouri, on September 18,1945.The Company and the Unionappeared and participated.' All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMissouri Insurance Company is a corporation incorporated in 1907,duly organized and existing by virtue of the laws of the State ofMissouri.It is licensed to engage in the business of writing insurance,iAlthough the Field Examiner's statement recites that the American Federation ofLabor submitted 11 application cards prior to the hearing in support of its claim of interest,a letter from that organization was introduced at the hearing stating that the AmericanFederation of Labor did not desire to intervene or take any part in the proceeding.64 N. L. R. B. No. 89.486 MISSOURI INSURANCE COMPANY487and writes industrial and ordinary life insurance and industrial health-and accident insurance. It is currently licensed to do business inMissouri, Illinois, Kansas, Iowa, and Kentucky.On December 31,.1944, the Company had approximately 7,755 ordinary policies and178,905 industrial policies, totaling $10,276,229 and $29,347,260, respec-tively.On the same date, its admitted assets, consisting principallyof bonds, stocks, first mortgages on real estate, real estate, loans andcash in banks amounted in value to $2,431,680.97.The Companymanages and directs its business and the investment of its funds from,itsHome Office in St. Louis, Missouri, and maintains 12 district officeslocated in 3 States.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDUnited Office & Professional Workers of America, Midwest Region,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.HI. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as,the exclusive bargaining representative of the employees whom theUnion presently seeks to represent until the Union has been certifiedby the Board.A statement of a Field Examiner of the Board, introduced in.evidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company maintains nine district offices in the State of Missourilocated at North St. Louis, South St. Louis, West St. Louis, KansasCity, Columbia, Springfield, St. Joseph, Popular Bluff, and Farming-ton .4Each district office is under the supervision of a manager whois aided by one or more superintendents. The Company also employsfield supervisors who go from district to district assisting the agents.2PolishNational Alliance v N L R. B,322 U.S. 643.'The Field Examiner reported that the Union submitted 49 membership cards, 39 ofwhich bear the names of employees listed on the Company's pay roll for the period endingJune 1, 1945,which pay roll contained the names of 115 persons in the appropriate unit.4The Company also maintains district offices at East St.Louis, Illinois,and Chicago,Illinois and Wichita,Kansas, none of which is here involved. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are approximately 128 agents attached to and working out oftheMissouri district offices.Of this number, 15 service debits inKansas or Illinois.Aside from the fact that they service debits inStates other than the State of Missouri,these agents bear exactlythe same relation to the Missouri offices towhich theyare attachedas do all other agents attached to such district offices.The partiesagree that a unit consisting of all industrial agents working out ofMissouri offices and rendering accounts to Missouri offices, regardlessof the States in which the debits exist, constitute an appropriate unit.We find, in accordance with the agreement of the parties and uponthe entire record, that all industrial agents who are attached to andwork out of the Company's district offices in the State of Missouri,excluding office and clerical employees, cashiers, field supervisors,managers, superintendents and all other supervisory employees withauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the-employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDISECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Missouri Insur-ance Company, St. Louis, Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction. under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation MISSOURI INSURANCE COMPANY489,or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Office & Professional Workers of America, Midwest Region,CIO, for the purposes of collective bargaining.MR. GERARD D. REILLY tooknopart in the considerationofthe-aboveDecisionand Direction of Election.